JUDGMENT
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Results of Redetermination Pursuant to Court Remand, Timken Co. v. United States, Slip Op. 94-150 (Sept. 23, 1994) (“Remand Results”), and any comments to the Remand Results submitted by the parties, it is hereby Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, are affirmed; and it is further
Ordered that since all other issues have been decided, this case is dismissed.